Case 0:19-cv-60270-RKA Document 25 Entered on FLSD Docket 10/07/2019 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF FLORIDA


   STATIC MEDIA LLC,                              Case No.: 0:19-cv-60270-RKA
        Plaintiff
   vs.

   OJ COMMERCE, LLC,
         Defendant
   _________________________________          /
     ANSWER AND AFFIRMATIVE DEFENSES TO PLAINTIFF’S FIRST AMENDED
                             COMPLAINT

         Defendant OJ COMMERCE, LLC, files this answer to Plaintiff Static Media, LLC’s first

  amended complaint, pursuant to Fed. R. Civ. P 12(a)(1)(A), as follows:

                                            ANSWER

             1. DENIED

             2. LACKING KNOWLEDGE OR INFORMATION.

             3. DENIED.

             4. ADMITTED that Defendant operates and maintains, DENIED that it owns.

             5. ADMITTED

             6. ADMITTED that personal jurisdiction exists, DENIED committing a tortious act.

             7. ADMITTED

             8. ADMITTED that said patent was issued, DENIED that it is valid

             9. LACKING KNOWLEDGE OR INFORMATION.

             10. LACKING KNOWLEDGE OR INFORMATION.

             11. DENIED

             12. DENIED


                                           Page # 1 of 3
Case 0:19-cv-60270-RKA Document 25 Entered on FLSD Docket 10/07/2019 Page 2 of 3



               13. DENIED

               14. ADMITTED

               15. DENIED

               16. DENIED

               17. DENIED

               18. No answer required as it is incorporation paragraph

               19. DENIED

               20. DENIED

               21. DENIED

               22. DENIED

               23. DENIED

                                      AFFIRMATIVE DEFENSES

          1.      The complaint fails to identify what aspects of its design are being infringed, and

  therefore fails to state a claim for relief.

          2.      The claimed design patent is invalid or unenforceable because it fails to comply

  with some of the requirements of 35 U.S.C. §§ 101,102, 103 and 112, due to novelty, prior art,

  obviousness, functionality, and indefiniteness, and other filing requirements.

          3.      Plaintiff is not entitled to damages, under 35 U.S.C. § 287.

          4.      Plaintiff is barred from bringing this action by the doctrine of prosecution history

  estoppel, and the doctrine of unclean hands.

          5.      Plaintiff is barred from bringing this action by the doctrine of equitable estoppel,

  waiver, laches, implied license, and acquiescence.



                                                 Page # 2 of 3
Case 0:19-cv-60270-RKA Document 25 Entered on FLSD Docket 10/07/2019 Page 3 of 3



         6.      Defendant’s product does not infringe on Plaintiff’s patent, because Defendant

  has a license to Patent No.: US D856,694 S and Patent No.: US D856,693 S.

                                  CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that on October 7, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record via transmission of Notices of Electronic Filing

  generated by CM/ECF.


                                               Respectfully submitted

                                               Shlomo Y. Hecht, P.A.
                                               3076 N Commerce Parkway
                                               Miramar, FL 33025
                                               Phone: 954-861-0025

                                               By: /s/ ​Shlomo Y Hecht
                                               Florida State Bar No.: 127144
                                               Email: sam@hechtlawpa.com
                                               Attorney for Defendant OJ COMMERCE, LLC




                                            Page # 3 of 3
